Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The Amendment filed on 26 May 2022 has been entered in full.  Claims 1, 17 and 34 have been amended, claims 3-5 and 18-33 have been cancelled, claims 1-2, 6-7, 10-14 and 16 remain withdrawn from further consideration, and claim 36 has been added. Newly added claim 36 will be examined as it fits under the rubric of the elected invention. Therefore, claims 1-2, 6-7, 10-14, 16-17 and 34-36 are pending, and claims 17 and 34-36 are the subject of this Office Action.

Withdrawn Objections and/or Rejections
3.	The rejection of claims 3-5 and 18-33 under 35 U.S.C. 112(a) (Scope of Enablement) as set forth at pp. 3-8 of the previous Office Action (mailed 26 November 2021) is moot in view of Applicant’s cancelation of said claims (filed 26 May 2022).

New and/or Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 17 and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 17 is rejected as being indefinite for reciting the limitation “up to 15 mg”. Since it is not clear if the “15 mg” refers to the anti-VEGF compound, or if it refers to anti-VEGF compound plus the filler, or optionally including the sustained-release or time-release compound, the metes and bounds of the claim cannot be determined.
7.	Claim 36 is rejected as being indefinite for reciting the limitation “5 to 15 mg”. Since it is not clear if the “5 to 15 mg” refers to bevacizumab, or if it refers to bevacizumab plus the filler, or optionally including the sustained-release or time-release compound, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 112, 1st Paragraph (Enablement)
8.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 17 and 34-35 remain rejected, and newly added claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The basis for this rejection is set forth at pp. 3-8 of the previous Office Action (mailed 26 November 2021).
10.	The claims are drawn quite broadly to a device for treating an inflammatory or vascular condition, said device comprising a needle or an array of microneedle injectors configured to deliver up to 15 mg to the target area of a patient at least one anti-VEGF containing compound comprising at least one filler chosen from hyaluronic acid, collagen, elastin, proteoglycans, chondroitin sulfate, heparan sulphate, elastin, fibrillin, fibulin, and a sustained-release or time-release compound chosen from carrier molecules, extra-cellular matrix molecules, a water-soluble protein, synthetic compounds, or combinations thereof, wherein the at least one anti- VEGF containing compound regulates inflammation in the target area. The claims also recite wherein the device comprises a transdermal patch, a bandage, a paint, an atomized spray, or a combination thereof. The claims also recite wherein said device is configured to deliver said anti- VEGF containing compound to a predetermined depth in the target area. The claims also recite wherein the anti-VEGF compound comprises a small molecule inhibitor of VEGF signaling, selected from bevacizumab, ranibizumab, pegaptanib, imatinib, vandetanib, sorafenib, pazopanib, valatanib, vevasiranib, aflibercept, etanercept, squalamine lactate, erlotinib, and gefitinib. However, the instant specification fails to teach how to make and use said device that would achieve the proposed treatment, thus requiring undue experimentation of one skilled in the art to use the claimed invention with a reasonable expectation of success.
11.	The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
12.	The Specification teaches that bevacizumab is a humanized monoclonal antibody that inhibits vascular endothelial growth factor A (VEGF-A), a signal protein that stimulates angiogenesis and vasculogenesis, and has been used to treat various cancers and ophthalmic condition (See pg. 2[004]). The specification asserts that anti-VEGF therapy and other means for slowing or preventing angiogenesis can play a role in many diseases and injuries where excessive angiogenesis can have undesired effects, including scar formation, swelling, keloids, prolonged redness, and many other conditions. Accordingly, the Specification asserts that the claimed devices provide a means from delivery an anti-VEGF agent to treat an inflammatory or vascular condition.
13.	However, the instant specification does not teach how make and/or use the claimed devices that are capable of transdermally delivering a therapeutically effective amount of an anti-VEGF agent, nor does it teach how to effectively treat an inflammatory or vascular condition with said claimed devices. In the absence of this guidance, a practitioner would have to resort to a substantial amount of undue experimentation involving the formulation of a stable and biologically active formulation of a variety of anti-VEGF compounds for transdermal delivery, as well as the variation in the amount and duration of administration of anti-VEGF agent, and making a determination of whether a successful result was achieved.  The instant situation is analogous to that which was addressed in In re Colianni, 195 USPQ 150, (CCPA 1977), which held that:
	“a “[d]isclosure that calls for application of “sufficient” ultrasonic energy to practice claimed method of fusing bones but does not disclose what “sufficient” dosage of ultrasonic energy might be or how those skilled in the art might select appropriate intensity, frequency, and duration, and contains no specific examples or embodiment by way of illustration of how claimed method is to be practiced does not meet requirements of 35 U.S.C. 112 first paragraph”.


14.	The art teaches that angiogenesis is mediated by multiple positive angiogenic factors (e.g., VEGF, bFGF, PIGF, PDGF, TGF-β, IL-8, angiopoietin, and TNF-α, for example) and negative angiogenic factors (endostatin, angiostatin, IL-1, IL-4, IL-12, IL-18, and thrombospondin, for example) (Benouchan et al. Intl. J. Oncology. 27:563-571, 2005; cited in the previous Office action).  The art also teaches that, while in normal physiological angiogenesis, such as wound healing and the female reproductive cycle, these pro- and anti-angiogenic factors cooperate in a balanced manner to control appropriate angiogenesis, in pathological conditions angiogenesis is out of control, such that pro-angiogenic factors such as VEGF, angiopoietin, bFGF, PDGF, and IL-8 may function strongly compared with the actions of anti-angiogenic factors such as angiostatin, endostatin, and thrombospondin (See Shimizu et al. Expert. Opin. Ther. Targets. 9(1):63-76, 2005; cited in the previous Office action).  Shimizu et al. also teach that although various kinds of anti-angiogenic agents have been developed, some have not shown a satisfactory effect in clinical trials, and suggest that one of the reasons for this is the alternative functions of a variety of pro-angiogenic factors that are present in various stages of angiogenesis (See pg. 72).

15.	In the instant case, there are no working examples presented in the instant specification that describe devices that are capable transdermal delivery of a stable and biologically active formulation of a variety of anti-VEGF compounds, nor are there working examples that describe the treatment of an inflammatory or vascular condition with said claimed devices.  Therefore, without this guidance, one skilled in the art would not know, with any level of predictability, that the transdermal delivery of an undetermined amount of an anti-VEGF agent would lead to the claimed therapy.
16.	A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 100, (CAFC 1997), the court held that:
“[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”, and that “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  The court further stated that “when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art”, “[I]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.

17.	In view of the teachings of the relevant art, one skilled in the art would not know, with any level of predictability, that a device would be capable of transdermally delivering a therapeutically effective amount of an anti-VEGF agent, or that it would lead to the treatment of an inflammatory or vascular condition.  Thus, in view of the lack of teachings and unpredictability of the art set forth above, and the lack of working examples, it would require undue experimentation and making a substantial inventive contribution for the skilled artisan to discover how to make and/or use the claimed invention.


Response to Arguments
18.	Applicant’s arguments as they pertain to the rejections have been fully considered but are not persuasive for the following reasons.
19.	Applicant argues at pg. 10 of the response (filed 26 May 2022) that the claims now recite the amount of anti-VEGF agent that needs to be delivered (up to 15 mg) and the specific device needed to administer it (a needle or an array of microneedle injectors). 
20.	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. While the amended claims now recite that the device is configured to deliver up to 15 mg, it is not clear if the 15 mg refers to the amount of an undisclosed anti-VEGF agent, or if it refers to 15 mg of the anti-VEGF agent plus at least one filler, plus a sustained-release or time-release compound (See 112(b) rejection supra. More importantly, the instant specification does not disclose any devices that are capable transdermal delivery of a stable and biologically active formulation of a variety of anti-VEGF compounds, nor are there working examples that describe the treatment of an inflammatory or vascular condition with said claimed devices. While the Applicant argues at pg. 10 of the response that one skilled in the art would know, with the required level of predictability, that the claimed device would be capable of transdermally delivering up to 15 mg of an anti-VEGF agent, the Applicant cites no evidence to support this assertion, and as of the priority date of the instant application, there is no evidence in the art of the transdermal delivery of a clinically relevant quantity of a biotherapeutic macromolecule, such as an antibody, using a microneedle array. Therefore, in view of the lack of teachings, the unpredictability of the art set forth above, and the lack of working examples, it would require undue experimentation and making a substantial inventive contribution for the skilled artisan to discover how to make and/or use the claimed invention.

Summary
21.	No claim is allowed.

22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        


/J.L/Examiner, Art Unit 1647                                                                                                                                                                                                        September 6, 2022